Title: From Thomas Jefferson to Duler, 17 January 1787
From: Jefferson, Thomas
To: Duler, Jean Baptiste



Sir
Paris Jan. 17. 1787.

I have the honour of now returning to you the certificate of the Chevalier Danmours, in your favour. The testimony of that gentleman  with whose worth I am well acquainted, would have satisfied me of yours, had any testimony been wanting. It adds another to the list of many worthy persons whom I am unable to assist; for I declare to you that I know no way on earth in which I can be useful to you. To give you false hopes, would be to injure and not to serve you. I beg you to be assured of my wishes for your success, and of the respect with which I have the honor to be Sir your most obedt. & most humble servt.,

Th: Jefferson

